Reliable Contracting Company, Inc. v. Maryland Underground Facilities
Damage Prevention Authority
No. 47, September Term 2015




Constitutional Law – Administrative Agencies – Quasi-Judicial Powers –
Public Utilities. The Maryland Underground Facilities Damage Prevention
Authority is an administrative agency in the executive branch of State government
and its exercise of quasi-judicial powers is subject to judicial review. Accordingly, its
exercise of those powers is consistent with the Maryland Constitution and it must
assess civil monetary penalties in accordance with statutory criteria. Maryland Code,
Public Utilities Article, §12-101 et seq.; State Government Article, §10-1001.
Circuit Court for Anne Arundel County
Case No. 02-C-13-182390AA
Argued: January 8, 2016

                                        IN THE COURT OF APPEALS

                                             OF MARYLAND

                                                  NO. 47

                                           September Term, 2015


                                         RELIABLE CONTRACTING
                                             COMPANY, INC.

                                                    v.

                                        MARYLAND UNDERGROUND
                                           FACILITIES DAMAGE
                                         PREVENTION AUTHORITY


                                               Barbera, CJ
                                               Battaglia
                                               Greene
                                               Adkins
                                               McDonald
                                               Watts
                                               Rodowsky, Lawrence F.
                                                 (Retired, Specially
                                                 Assigned),

                                                    JJ.


                                          Opinion by McDonald, J.




                                           Filed: March 28, 2016
      Underground infrastructure, such as the cables and pipes that distribute

water, gas, electricity, and other substances essential to modern life, is susceptible to

damage during excavations. To prevent such incidents, State law has established a

“one-call system,” sometimes referred to as “Miss Utility.” Maryland Code, Public

Utilities Article (“PU”), §12-101 et seq. Under that law, advance notice must be given

to the one-call system of certain types of excavation so that the location of nearby

pipes, cables, and related structures can be identified and marked. Those who fail to

do so and damage underground pipes or cables are subject to civil penalties assessed

by Respondent Maryland Underground Damage Prevention Authority (“the

Authority”).

      This case arose when the Authority cited Petitioner Reliable Contracting

Company, Inc., (“Reliable Contracting”) for violating the statute and imposed a civil

monetary penalty.     Reliable Contracting challenges the constitutionality of the

statutory provisions that empower the Authority to adjudicate violations and assess

penalties. It argues that the statutory scheme violates the separation of powers set

forth in the Maryland Constitution because it vests judicial power in a non-judicial

body – the Authority. Reliable Contracting also contends that the statute fails to

provide adequate guidance to the Authority for the assessment of penalties, which

would also render it unconstitutional under a prior decision of this Court.

      We hold that the statutes that govern the Authority suffer from neither

constitutional defect.   Like many other administrative agencies, the Authority’s

quasi-judicial powers are limited and subject to judicial review. It is true that the
statute authorizing the Authority to impose civil penalties does not itself specify the

criteria for the Authority to consider in setting the amount of a civil monetary

penalty. However, the General Assembly has enacted a general statute providing

criteria for assessment of civil penalties by State administrative agencies when no

other statute or regulation does so. Although the Authority itself questions whether

that statute applies to it, we agree with the Court of Special Appeals that it does.

                                           I

                                    Background

A.    Statutory Framework

      One-Call System to Protect Underground Facilities

      In the modern world, electricity, gas, oil, water, sewage, and other substances

are transmitted underground via pipes, cables, and accessories that are subsumed

under the generic statutory phrase “underground facilities.”1 Damage or dislocation




      1   See PU §12-101(o). That provision defines “underground facility” to mean:

                     (1)…personal property that is buried or submerged for:

                          (i)   use in connection with the storage or
              conveyance of water, sewage, oil, gas, or other substances;
              or

                            (ii)  transmission    or   conveyance   of
              electronic, telephonic, or telegraphic communications or
              electricity.

                    (2)   “Underground facility” includes pipes, sewers,
              conduits, cables, valves, lines, wires, manholes,
              attachments, and those portions of poles below ground.


                                           2
of underground facilities can result in death or injury to individuals, damage to

property, and the loss of essential public services.2 To protect underground facilities,

the General Assembly has enacted a comprehensive statutory scheme for regulating

excavation or demolition that could damage them. PU §12-101 et seq. The statute

applies to all excavation or demolition unless the “excavation or demolition is

performed or to be performed: (1) entirely on the land on which the private residence

of the owner or lessee is located; and (2) without the use of machinery.” PU §12-103.

      The statute creates a one-call system, colloquially known as “Miss Utility,”

which notifies owners of underground facilities of a planned demolition or excavation

that may affect those facilities.   PU §12-101(i) (definition of “one-call system”).

Anyone who intends to perform a covered excavation or demolition must notify the

one-call system in advance. PU §12-124(a). After notifying the one-call system, “[a]

person may begin excavation or demolition only after the person receives notification

from the underground facilities information exchange system of the one-call system

confirming that all applicable owner-members have” marked any facilities or parts of

facilities they have in the vicinity of the excavation or demolition. PU §12-127(a). “If

a person knows or has reason to know that an underground facility in the area of a

planned or ongoing excavation or demolition is not marked as required by this




                   (3)    “Underground facility” does not include a
              stormwater drain.

      2   PU §12-102.


                                           3
subtitle, the person may not begin or continue the excavation or demolition unless

the person” takes certain precautions not relevant here. PU §12-127(e).3

      The Authority

      The statute creates the Authority to carry out certain enforcement and public

education facets of the one-call system. The Authority consists of nine members

appointed by the Governor from lists submitted by organizations representing

various types of stakeholders. PU §12-107.4 The members serve staggered two-year



      3   The statute also apportions liability for damages caused to underground
facilities based in part on whether the owner of the facility and the excavator have
complied with the statute. PU §12-120.

      4   The statute provides:

                     The nine members shall be appointed as follows:

                    (1)    one member from a list submitted to the
               Governor by the Associated Utility Contractors of Maryland;

                    (2)   one member from a list submitted to the
               Governor by the Public Works Contractors Association of
               Maryland;

                     (3)   two underground facility owners that are
               members of a one-call system from a list submitted to the
               Governor by the Maryland members of the Maryland/DC
               Subscribers Committee;

                    (4)    one member from a list submitted to the
               Governor by the one-call centers operating in the State;

                      (5)   one member who represents the State’s
               underground utility locator community from a list submitted
               to the Governor by the Maryland members of the Maryland/
               DC Damage Prevention Committee;


                                           4
terms.     “On the recommendation of the Authority, the Governor may remove a

member for incompetence or misconduct.” PU §12-107(e).

         In carrying out its functions under the statute, the Authority is authorized to

conduct hearings, at which testimony is to be given under oath and recorded. PU

§12-113(a). The statute authorizes the Authority to issue subpoenas in conjunction

with its hearings and its members may administer the oath to witnesses. PU §12-

113(b)-(c). The Authority’s decisions are to be made in writing and are subject to

judicial review in accordance with the State Administrative Procedure Act. PU §12-

113(d)-(e).

         To the extent that the Authority requires funding to carry out its

responsibilities, the General Assembly has directed the Authority not to look to

appropriations in the State budget, but rather to obtains funds from “(1) a federal or

State grant; (2) filing fees and administrative fees for complaints heard by the

Authority ... ; and (3) any other source.” PU §12-111(a); see also PU §12-106.




                     (6)   one member who has experience in the field of
               underground utilities from a list submitted to the Governor
               by the Maryland Association of Counties;

                     (7)   one member who has experience in the field of
               underground utilities from a list submitted to the Governor
               by the Maryland Municipal League; and

                      (8)  one member of the general public from a list
               submitted to the Governor by the other appointed and
               qualified members of the Authority.

         PU §12-107(b).



                                            5
      Enforcement of the One-Call System by the Authority

      The Authority is charged with enforcing compliance with the notice provisions

of the one-call system. It conducts hearings on complaints of violations, may assess

a civil penalty when a violation is found, and may also enter into settlements in lieu

of assessing a civil penalty.    PU §12-112(a).    For performing “an excavation or

demolition without first providing the [required] notice ... and damag[ing],

dislocat[ing], or disturb[ing] an underground facility,” the Authority may assess a

penalty of up to $2,000 for a first offense and up to $4,000 for each subsequent offense.

PU §12-135(a)(1).5 Other violations of the one-call system are subject to a civil

penalty of up to $2,000. PU §12-135(a)(3). The Authority may also require a violator

to participate in special training or adopt certain procedures to mitigate damage, in

addition to or in lieu of a monetary penalty. PU §12-135(a)(2). As noted above, the

Authority’s decisions are subject to judicial review. PU §12-113(e).

      In addition to its enforcement function, the Authority also administers a

special, non-lapsing fund devoted to public education and the development of safety

procedures. PU §12-117.6




      5 The statute provides for an alternative enforcement mechanism when a
proceeding has not been initiated with the Authority. The Attorney General or the
owner of a damaged facility may bring an action in court asking the court to assess a
civil monetary penalty against the violator. PU §12-135(b). In addition, an owner or
the Attorney General may seek a writ of mandamus or injunctive relief when an
excavation or demolition threatens to damage a facility. PU §12-134.

      6As with many other special funds, moneys in this fund, known by the
acronym-resistant name Maryland Underground Facilities Damage Prevention

                                           6
B.    Facts and Procedural History

      In February 2013, a local utility notified the Authority that Reliable

Contracting had violated the statute by undertaking an excavation without using the

one-call system and, as a result, had damaged the utility’s facilities. On April 16,

2013, after an investigation, the Authority notified Reliable Contracting that it would

assess a civil monetary penalty of $2,000 for a violation of PU §12-124(a) (excavating

without notifying the one-call system) and a penalty of $1,000 for a violation of PU

§12-127(e) (excavating with knowledge of an underground facility and without

following proper procedures). The Authority indicated that the $1,000 penalty would

be waived if Reliable Contracting completed damage prevention training offered by

the Maryland Damage Prevention Committee.           The notice stated that Reliable

Contracting had the right to a formal hearing before the Authority.

      Reliable Contracting requested a hearing. At the hearing in September 2013,

it did not contest any of the Authority’s findings; instead, it challenged the

constitutionality of the Authority’s enabling statute.          Specifically, Reliable

Contracting asserted that, in permitting the Authority to adjudicate violations and

assess civil penalties, the statute conferred judicial power on a non-judicial body and

thereby violated the separation of powers required by the State Constitution.

Reliable Contracting also asserted that the statute failed to provide adequate

guidance to the Authority for assessment of such penalties. On September 16, 2013,


Education and Outreach Fund, do not revert to the General Fund at the end of the
fiscal year. PU §12-117(d).



                                          7
the Authority issued a written decision that confirmed its earlier finding of violations

and imposition of penalties, and that notified Reliable Contracting of its right to seek

judicial review.   The Authority did not explicitly address Reliable Contracting’s

constitutional arguments.

      Reliable Contracting petitioned for judicial review in the Circuit Court for

Anne Arundel County, reiterating the constitutional argument it had made to the

Authority. On June 9, 2014, the Circuit Court issued a memorandum opinion and

order rejecting those arguments and upholding the Authority’s decision.7 The Circuit

Court held that the Legislature could confer quasi-judicial adjudicatory powers on an

entity outside the judiciary so long as there was an opportunity for judicial review by

a court, and observed that the Authority’s statute allowed for such review. The

Circuit Court also held that the grant of discretion to the Authority to assess civil

monetary penalties without detailed guidance was acceptable because the Authority

regulated in the area of public health and safety.

      Reliable Contracting then appealed its constitutional claims to the Court of

Special Appeals, which affirmed the Circuit Court. 222 Md. App. 683, 114 A.3d 303

(2015). The intermediate appellate court agreed with the Circuit Court that, “because

the court has the opportunity to review the Authority's decision and render a final



      7  In addition to its constitutional argument, Reliable Contracting had also
asserted in the Circuit Court that the Authority, in assessing the second penalty in
the amount of $1,000, had exceeded its statutory authority. The Circuit Court
rejected that contention. Reliable Contracting has not pursued that argument and
we do not address it.



                                           8
decision, the delegation of quasi-judicial adjudicatory power to the Authority is not

unconstitutional.” 222 Md. App. at 697. However, in contrast to the Circuit Court,

the Court of Special Appeals did not decide whether “the statute's limitation on the

circumstances in which the Authority has discretion to impose a civil penalty, along

with the availability of judicial review of the Authority's decisions, would lead to the

conclusion that the discretion given to the Authority is constitutional.” Id. at 700.

Instead, the Court of Special Appeals held that Maryland Code, State Government

Article (“SG”), §10-10018 provided the necessary standards to guide the Authority’s

exercise of discretion. Id. at 700-2.9




      8   SG §10-1001 reads as follows:

                     (a)    In this section, “unit” means an officer or
              other entity in the Executive Branch.

                     (b)    Unless otherwise provided by statute or
              regulation, a unit of State government authorized by law
              to impose a civil penalty up to a specific dollar amount for
              violation of any statute or regulation shall consider the
              following in setting the amount of the penalty:

                           (1)     the severity of the violation for which
              the penalty is to be assessed;
                           (2)     the good faith of the violator; and
                           (3)     any history of prior violations.

      9  One member of the appellate panel would have rested the decision on the
same ground as the Circuit Court and not addressed the applicability of SG §10-1001
as the parties had not had an opportunity to brief the application of that statute to
the Authority. 222 Md. App. at 702-3 (concurring opinion of Judge Arthur). In their
briefs to us, the parties have now had the opportunity to address the application of
SG §10-1001.



                                            9
                                          II

                                     Discussion

      The material facts in this case are undisputed and the only issues concern the

alleged constitutional defects in the Authority’s enabling statute. Accordingly, we

consider the merits of the lower courts’ resolution of those issues without deference.

See Schisler v. State, 394 Md. 519, 535, 907 A.2d 175 (2006). We consider first the

contention that the Authority’s statute violates separation of powers in delegating

judicial power to a non-judicial body. Second, we consider the argument that the

statute fails to provide adequate guidance for the imposition of civil penalties.

A.    Whether the Authority’s Enabling Act is Unconstitutional

      Article IV, §1, of the Maryland Constitution provides, in pertinent part, “The

Judicial power of this State is vested in a Court of Appeals, such intermediate courts

of appeal as the General Assembly may create by law, Circuit Courts, Orphans’

Courts, and a District Court.” This is the Judicial Vesting Clause of the Maryland

Constitution, analogous to Article III, Section 1, of the federal Constitution. Article

8 of the Maryland Declaration of Rights states “That the Legislative, Executive and

Judicial powers of Government ought to be forever separate and distinct from each

other; and no person exercising the functions of one of said Departments shall assume

or discharge the duties of any other.” This is the Separation of Powers clause – an




                                          10
explicit statement of the principle of separation of powers that is only implicit in the

federal Constitution.10

      The Judicial Vesting Clause, together with the Separation of Powers Clause,

“forbids any power in the Legislature to clothe administrative boards with any

judicial authority.” Dal Maso v. Board of County Commissioners, 182 Md. 200, 34

A.2d 464 (1943).     However, administrative bodies may exercise quasi-judicial

authority, which essentially consists of deciding questions of fact and law subject to

judicial review. Heaps v. Cobb, 185 Md. 372, 378-79, 45 A.2d 73 (1945). “[T]he

existence of [separation of powers] does not itself inhibit the delegation to an

administrative agency of a blend of executive or legislative powers with powers

judicial in nature; the determining factor is not so much the specific powers granted

to the administrative agency, but rather the relationship of the courts to the exercise

of that power.” County Council for Montgomery County v. Investors Funding Corp.,

270 Md. 403, 436, 312 A.2d 225 (1973). The availability of judicial review is key

because “the dangers inherent in government by administrative bodies lie[s] not in

the blending of powers in a single body but in permitting that body’s power to be



      10 Reliable Contracting also cites Article 24 of the Maryland Declaration of
Rights, which guarantees due process. It refers to that provision in conjunction with
the Investors Funding case, described in some detail later in the text of this opinion.
However, in assessing the due process claim in Investors Funding, the Court
considered the adequacy of the procedural due process afforded by the county
ordinance at issue in that case and whether it was void as an arbitrary, capricious,
and unreasonable exercise of the police power. County Council for Montgomery
County v. Investors Funding Corp., 270 Md. 403, 443-46, 312 A.2d 225 (1973). No
analogous contention is made here.



                                          11
beyond check or review.” Insurance Commissioner v. National Bureau of Casualty

Underwriters, 248 Md. 292, 299, 236 A.2d 282 (1967).

      The parties agree that the Investors Funding case provides a useful point of

comparison. That case concerned Chapter 93A of the Montgomery County Code,

entitled “Fair Landlord-Tenant Relations,” which created a Commission on Landlord-

Tenant Affairs (“Commission”) that had the authority to enforce the provisions of

Chapter 93A through any appropriate means, including powers:

      (1)    to impose a civil penalty not exceeding $1,000;

      (2)    to award money damages not exceeding $1,000;

      (3)    to award payments for temporary substitute housing;

      (4)    to terminate leases;

      (5)    to order repairs;

      (6)    to order the return of security deposits and rental monies paid.

Investors Funding, 270 Md. at 426-27.         A number of landlords in the County,

including Investors Funding Corporation, sought a declaratory judgment that the

ordinance was unconstitutional. The landlords alleged that Chapter 93A “vest[ed] in

an administrative body judicial powers reserved exclusively to the courts by Article

IV, §1 of the Maryland Constitution.” Id. Because prior cases had allowed for an

administrative agency to adjudicate cases as long as the courts had the power to

review the agency’s decisions, the landlords suggested five additional considerations

that might serve as indicia of judicial power: “(1) the power to make a final rather

than an initial determination; (2) the power to make binding judgments; (3) the power



                                         12
to affect the personal or property rights of private persons; (4) the exercise of power

formerly held by a court; and (5) the fashioning of remedies which are judicial in

nature.” Id. at 436.

      This Court responded to those arguments as follows: (1) the Commission had

no power to make a final determination because its decisions were subject to judicial

review; (2) the Commission had no power to make binding judgments because

litigants must go to court to enforce compliance with the Commission’s orders; (3) the

power to affect the personal or property rights of private persons was delegated based

on a legislative finding of public interest in landlord-tenant relations; (4) the exercise

of power formerly held by a court was not dispositive; and (5) the Commission’s power

to fashion remedies was incidental to its regulatory powers. Id. at 437-41.

      The Court’s analysis of these five points in Investors Funding underscores the

core rule arising out of the Court’s prior cases: an administrative agency, as part of

its administrative functions, may decide cases within the area delegated to it by the

legislature as long as its decisions are subject to judicial review. See Maryland

Aggregates Ass’n v. State, 337 Md. 658, 675-79, 655 A.2d 886 (1995). Hence, in this

case, the Authority’s ability to hold hearings and impose monetary penalties is not

an unconstitutional vesting of judicial power in a non-judicial body. The Authority

may decide individual cases, but its decisions are subject to judicial review. PU §12-

113(e). Its power is not judicial, but quasi-judicial, and delegation of quasi-judicial

power to an agency does not violate Article IV, §1 of the Maryland Constitution or

Article 8 of the Maryland Declaration of Rights.



                                           13
      .

      Reliable Contracting argues that the Authority’s power is wholly judicial

rather than quasi-judicial, even though the Authority’s decisions are subject to

judicial review, because the Authority does nothing but issue and decide citations.

That is, the Authority’s power to fashion remedies is not incidental to its regulatory

powers, because it has no other regulatory functions.11 It merely decides cases.

      This contention is not entirely accurate.       The legislative history of the

Authority’s enabling statute indicates that it was created to serve certain educational

functions as well. Although the statutory one-call system has existed since 1974,12

the Authority was not established until 2010. Chapter 635, Laws of Maryland 2010.

That 2010 amendment was intended to satisfy standards for federal grants set forth

in the Pipeline Inspection, Protection, Enforcement, and Safety Act of 2006, 49

U.S.C. §60134, which required “public education” efforts as well as enforcement

through civil penalties by a state authority. See Revised Fiscal and Policy Note to

Senate Bill 911 (April 8, 2010); Bill Review Letter of Attorney General Douglas F.



      11 In a related argument, Reliable Contracting “takes issue with having to
submit to the plenary jurisdiction of an administrative body with which it has no
relationship[,]” such as a permit or license. However, there is no requirement that a
quasi-judicial administrative body issue licenses or permits in order to carry out the
duties assigned to it by the Legislature. The Authority regulates excavations and
demolitions as provided in the statute. Reliable Contracting performed an excavation
or demolition subject to the statute that the Authority enforces. To be called to
account by an administrative agency, an entity need have no more “relationship” with
an agency than that the entity allegedly violated the statute that the agency enforces.

      12   See Chapter 863, Laws of Maryland 1974.



                                          14
Gansler to Governor Martin O’Malley concerning Senate Bill 911 (May 12, 2010). In

that regard, the Authority administers a special fund devoted to public education and

outreach and it is authorized to allow a violator to mitigate a penalty by participating

in special training, adopting safety procedures, and carrying out similar measures

devised by the Authority.

      Even if Reliable Contracting’s description of the Authority’s function were

accurate, the Authority’s power would still be quasi-judicial. The essence of quasi-

judicial power is not that it is accompanied by other powers; it is that it is limited and

initial, rather than plenary and ultimate in its sphere. The Maryland judiciary has

general jurisdiction, and its final decisions are final; it may decide all cases of State

law, and no other adjudicative body may reverse its judgments on the basis of State

law. By contrast, the Authority’s jurisdiction is sharply limited by statute, and its

decisions are subject to affirmation or reversal by the courts. Thus, the Authority has

quasi-judicial, rather than judicial, power, and the delegation of quasi-judicial

authority does not violate Article IV, §1 of the Maryland Constitution or Article 8 of

the Maryland Declaration of Rights.

B.    Whether There are Guidelines for Exercise of the Authority’s Discretion

      Because agencies with quasi-judicial authority must be subject to judicial

review, the Investors Funding decision held that an agency with the power to impose

a civil penalty up to a specified amount must be given guidelines for determining the




                                           15
penalty. Without such guidelines, there is no way for a reviewing court to determine

whether the agency assessed a proper penalty. Investors Funding, 270 Md. at 441.13

      Reliable Contracting contends that the statute creating the Authority has no

such guidelines.14    The Authority responds that there are detailed provisions

specifying the circumstances when a penalty may be assessed, which is accurate but

beside the point. The question in this case is not whether the statute provides

adequate notice of the conduct that might subject an entity to a penalty, but whether

the statute provides adequate guidance to the Authority and a reviewing court in

order for the court to review the Authority’s assessment of that penalty.

      1. SG §10-1001

      As noted above, the Court of Special Appeals held that the necessary guidelines

are to be found in SG §10-1001, which instructs an administrative agency to consider

(1) the seriousness of the violation, (2) the intent (“good faith”) of the violators, and

(3) any past history of violations. There is obviously little to quarrel with in these

common sense criteria and SG §10-1001 would thus appear to put the issue to rest.

But, by its terms, SG §10-1001 applies only to an officer or entity in the executive

branch of State government and the Authority appears to be reluctant to embrace




      13 At least one commentator has suggested that subsequent decisions have
diluted this aspect of the Investors Funding decision. See A. Rochvarg, Principles and
Practice of Maryland Administrative Law (2011) at 212-14.

      14Reliable has not argued that the Authority’s determination of liability is
unreviewable, as opposed to its assessment of the appropriate penalty.



                                           16
State agency status. Reliable Contracting is, of course, happy to agree that the

statute does not apply to the Authority. Further analysis is therefore necessary.

      2. Factors that Determine Whether an Entity is a State Agency

      To decide whether the Authority’s discretion is guided by SG §10-1001 we must

determine whether it is a State agency for the purposes of that statute.15 This Court

has noted that “there is no single test for determining whether a statutorily-

established entity is an agency or instrumentality of the State for a particular

purpose. All aspects of the interrelationship between the State and the statutorily-

established entity must be examined in order to determine its status.” A.S. Abell

Pub. Co. v. Mezzanote, 297 Md. 26, 35, 464 A.2d 1068 (1983); see also Central

Collection Unit v. DLD Associates LP, 112 Md. App. 502, 505-9, 685 A.2d 873 (1996).

      A few examples are instructive. In Moberly v. Herboldsheimer, 276 Md. 211,

345 A.2d 855 (1977), this Court considered whether the Board of Governors of the

Memorial Hospital of Cumberland (“Hospital”), was a private corporation or an

agency of the City of Cumberland within the scope of the Public Information Act. The

Court concluded that the Hospital was a City agency because: as a medical facility,

the Hospital served a public purpose; two City officials, the Mayor and the President

of the Board of Commissioners of Allegany County, served ex officio on the seven-

member Board of Governors for the Hospital; and the Hospital was, by statute,


      15We need not decide whether the Authority is a State agency for any other
purpose. Cf. Washington Suburban Sanitary Commission v. Phillips, 413 Md. 606,
632, 994 A.2d 411 (2010) (“[A]n entity may qualify as a State agency for some
purposes, while being classified as a local agency for other purposes.”).



                                         17
exempt from tort liability for the negligent operation of the Hospital. 276 Md. at 223-

25.

      In Mezzanote, this Court considered whether the Maryland Insurance

Guaranty Association (“MIGA”) was an agency or instrumentality of the State, also

for purposes of the Public Information Act. The Court concluded that MIGA was a

State agency because: it served a public purpose, namely “protect[ing] claimants,

policyholders, and ... the public, by preventing member insurer insolvency and paying

claimants on covered claims against an insolvent member insurer”; a public official,

the State Insurance Commissioner, appointed the Board of Directors; the acts of the

Board of Directors were generally subject to the State Insurance Commissioner’s

amendment and approval; and, by statute, it was exempt from State and local taxes

other than property taxes, and from liability for actions taken in the performance of

its duties. Mezzanote, 297 Md. at 37-39.

      A statement in enabling legislation that disclaims an entity’s connection to

State government is not conclusive as to whether it is an agency or instrumentality

of the State for certain purposes. For example, in Napata v. Univ. of Maryland Med.

Sys. Corp., 417 Md. 724, 12 A.3d 144 (2011) a statute stated that the University of

Maryland Medical System (“UMMS”) was not “a State agency, political subdivision,

public body, public corporation, or municipal corporation.”          Maryland Code,

Education Article (“ED”), §13-303(a)(2); see also ED §13-302(5)-(7). Nonetheless,

applying the criteria developed in the cases described above and others, this Court




                                           18
held that the UMMS was “an instrumentality of the State” for purposes of the PIA

rather than a private corporation. 417 Md. at 736-37.

      Similarly, in Central Collection Unit v. DLD Associates LP, supra, the Court of

Special Appeals considered whether the Injured Workers’ Insurance Fund (“IWIF”)

was a State entity for purposes of sovereign immunity even though IWIF’s enabling

legislation stated that it was “independent of all State units.”16 After considering

“the entire relationship between IWIF and the State,” including many of the factors

considered in Mezzanotte, the court concluded that IWIF was properly characterized

as a State agency or instrumentality. The intermediate appellate court noted that

IWIF had been established by the Legislature, that the members of its governing

board were appointed by the Governor, and that various other obligations were

imposed on it by statute. Notably, although it was required to submit copies of its

budget to the Legislature “for informational purposes,” it was not funded by

appropriations in the State budget. Also, IWIF’s existence could be ended by the

Legislature. Although various other statutory provisions granted IWIF “self-control”

– e.g., it was exempt from State personnel laws – the court concluded that the “entire

relationship” between IWIF and the State indicated that it was a State agency for

purposes of sovereign immunity.




      16The law relating to IWIF has been substantially amended with the creation
of the Chesapeake Employers’ Insurance Company in 2012. See Maryland Code,
Labor and Employment Article, §10-101 et seq.; Insurance Article, §24-301 et seq.



                                         19
      These cases indicate that some of the relevant factors include: the purpose of

the entity (public or private); the degree of control exercised by the government over

the membership and decision-making of the entity; and any special immunities from

tax or tort liability granted the entity. Neither a disclaimer of agency status nor

funding outside the budget process necessarily precludes status as a State agency or

instrumentality. The goal of the analysis is to examine the relationship between the

State and the entity, so these factors are not necessarily exhaustive.

      3. Application to the Authority

             Public Purpose

      Here, the Authority was created by statute to serve a public purpose, namely

maintaining public safety in underground facilities. To carry out that purpose, the

Authority exercises governmental powers – e.g., it issues subpoenas, conducts

contested case hearings, imposes civil penalties, requires individuals and entities to

undergo training and adopt safety measures, and oversees a special fund established

by law. Its decisions in contested cases are reviewable in the same manner as those

of most other administrative agencies in the executive branch.17 The Authority’s

officials and employees are designated as “State personnel.” SG §12-101(a)(2)(xiii).

This factor alone is a strong indication that the Authority is a government agency, in



      17 As noted above, under PU §12-113(e), the decisions of the Authority are
reviewed under the State Administrative Procedure Act (“APA”). The contested case
provisions of the APA, including those concerning judicial review, apply to executive
branch agencies (though some executive branch agencies are exempted) and explicitly
not to agencies of the legislative or judicial branches. See SG §10-203.



                                          20
part because it suggests that the General Assembly actually intended the Authority

to be part of the government.

             State Control

      It is argued that the Authority is not subject to the control of other State

officials or entities. In the first place, it is worth noting that the State need not

exercise complete control over the Authority in order that the Authority be a State

agency. See Mezzanote, 297 Md. at 37. Hence, even if the State does not exercise

complete control over the Authority at every moment and in every respect, that is not

dispositive. The State still oversees the Authority and retains essential control over

major actions of the Authority, because the Governor appoints and removes members

of the Authority, the Authority’s decisions are subject to judicial review, and the

Authority’s existence depends on the Legislature.

      There is no question that the Authority is a somewhat unusual entity. For

example, it is at least somewhat financially independent. It is the expressly declared

intent of the General Assembly that the Authority “not be funded by appropriations

from the State budget.” PU §12-106(b). But this does not mean that the Authority

will never receive funding from the State. The Fiscal and Policy Note to the bill

creating the Authority acknowledged that appropriated funds might be used in some

circumstances to support the Authority. See Revised Fiscal and Policy Note for

Senate Bill 911 (April 8, 2010) at 7 (“To the extent other sources are not sufficient to

cover administrative expenses, it is assumed general funds would be required.”).




                                          21
Thus, although the Authority ordinarily is financially independent of the State, it

may receive State funding under some circumstances.

      Moreover, even if the Authority were completely financially independent, there

can be independently funded government agencies. As noted above, IWIF was not

funded through the State budget. The hospital in Moberly was effectively financially

independent: if the Hospital ran a budget deficit in a year, the City of Cumberland

was empowered, but not required, to cover the gap. See Moberly, 276 Md. at 224.

      For another example of the Authority’s unusual nature, the Governor appoints

and removes members of the Authority, but the Governor’s discretion is constrained.

Appointment must be from lists submitted by stakeholders. PU §12-107(b). Removal

is for cause and “[o]n the recommendation of the Authority[.]” PU §12-107(e).

      Appointment by the Governor from a list or nomination originating with

another entity is not unprecedented. See, e.g., Maryland Code, Health Occupations

Article (“HO”), §14-202 (certain members of Board of Physicians to be chosen from

lists submitted by medical schools)18; HO §4-202 (dentist and dental hygienist

members of Board of Dental Examiners to be appointed from lists submitted by

Board); Maryland Code, Criminal Procedure Article (“CP”), §14-102(a)(2), (c)(1) (State

Prosecutor, whose office is an independent unit in the Office of the Attorney General,



      18 In Commission on Medical Discipline v. Stillman, 291 Md. 390, 435 A.2d 747
(1981), this Court considered a predecessor of the Board of Physicians – the
Commission on Medical Discipline – whose membership was heavily dependent on
the State medical society. Nonetheless, even though members were appointed from
a list submitted by a private entity and some members served ex officio due to their
positions in that entity, this Court had no doubt that the Commission on Medical
Discipline was a government agency. 291 Md. at 394.

                                         22
is appointed by Governor based on nomination by the State Prosecutor Selection and

Disabilities Commission).

      A statute that provides for removal of a public official for cause by the Governor

on the recommendation of someone else is unusual, but again it is not unprecedented

for removal of a member of a State agency to be initiated by someone other than the

appointing authority. See, e.g., HO §20-202(h)(2) (removal from State Board for

Certification of Residential Child Care Program Professionals, based on the

recommendation of the Children’s Cabinet); HO §21-202(g) (removal from the State

Board of Environmental Health Specialists, based on the recommendation of the

Secretary of Health and Mental Hygiene); CP §14-102(d) (removal of State

Prosecutor, based on the recommendation of the State Prosecutor Selection and

Disabilities Commission).19 Hence, the unusual appointment and removal provisions

for members of the Authority do not prevent the Authority from being a State agency.

      Thus, the unusual, though not unprecedented budgetary, appointment, and

removal provisions in the Authority’s statute do not eliminate State control over the

Authority.   On the contrary, the State maintains considerable control over the

composition and actions of the Authority.



      19 We note that Article II, §15 of the State Constitution provides that the
Governor may remove civil officers for incompetence or misconduct without regard to
whether removal is recommended by another official or entity. For purposes of this
opinion, we need not decide whether PU §12-107(e), which states that the Governor
may remove members of the Authority for incompetence or misconduct “[o]n
recommendation of the Authority” purports to limit the Governor’s authority contrary
to the Constitution.



                                          23
             Immunities

      As noted above, the Authority’s officials and employees have been designated

as “State personnel” in SG §12-101 and accordingly, like others designated as State

personnel in that statute, have immunity from tort liability under the Maryland Tort

Claims Act. SG §12-105; Maryland Code, Courts & Judicial Proceedings Article, §5-

522(b). That immunity, of course, is linked to the State’s waiver of its own immunity

for the particular tortious action. This is another factor that strongly indicates that

the Authority is a State agency.

             Consistency with the Purpose Underlying SG §10-1001

      A final consideration is that we are deciding whether the Authority is a State

agency under SG §10-1001, rather than any other statute. As the Court of Special

Appeals noted, the legislative history of SG §10-1001 shows that the General

Assembly intended it to apply to agencies like the Authority.20 The 1993 legislation

was a direct response to Investors Funding, intended to bring every agency that had

not already adopted its own criteria for monetary penalties into compliance with

Investors Funding such that the problem identified in that case would never recur.

See Senate Judicial Proceedings Committee, Bill Analysis, Senate Bill 122 (1993)

(Senate Bill 122 “is designed to address [Investors Funding] by codifying a basic set

of guidelines for setting civil penalties while allowing an existing statute, ordinance,

or regulation to control.”); Letter from Attorney General J. Joseph Curran, Jr. to



             20   222 Md. App. at 700-2.



                                           24
Governor William Donald Schaefer (April 23, 1993) (Senate Bill 122 was passed to

bring agencies into compliance with Investors Funding “by establishing statutory

standards, but without impinging on agency discretion to adopt different standards

by rule.”).   The 1993 legislation was meant to cover any administrative agency

affected by the holding in Investors Funding; it enacted not only SG §10-1001

applicable to State administrative agencies and officers, but also a similar provision

applicable to administrative officers and agencies in local governments.21

               Summary

      In short, the Authority is a State agency for the purposes of SG §10-1001 and

the standards for the amount of the penalty that the Authority imposes are those set

forth in SG §10-1001.

      Although we agree with the Court of Special Appeals that, in assessing a civil

monetary penalty, the Authority is to apply the criteria in SG §10-1001, we differ

slightly in our disposition of this case, as it is not clear that the Authority applied

those criteria in this case. The Authority’s decision does not make reference to the

seriousness of the violation, or the good faith of Reliable Contracting, although the

Authority’s decision does refer to it as a “first time violation” which indicates no

history of past violations. Moreover, given the Authority’s position before us that SG

§10-1001 does not apply to it, we cannot infer that it silently considered the other two

criteria in that statute. Accordingly, we will remand this case to the Authority for


      21   That provision is now codified as Maryland Code, Local Government Article,
§1-1304.



                                          25
consideration of those criteria and reassessment of the penalty. In doing so, we do

not mean to suggest that the Authority must necessarily come to a different result.

                                          III

                                     Conclusion

      For the reasons set forth above, we hold:

      1 – The Authority is an administrative agency that exercises quasi-judicial

powers that are subject to judicial review.     Accordingly, its enabling law is not

contrary to either the Judicial Vesting Clause of Article IV, §1, of the Maryland

Constitution or the Separation of Powers Clause of Article 8 of the Maryland

Declaration of Rights.

      2 – Because the Authority is an administrative agency in the executive branch

of State government, SG §10-1001 provides guidelines for the exercise of its discretion

in assessing civil penalties.




                           JUDGMENT OF THE COURT OF SPECIAL APPEALS VACATED
                           AND   CASE REMANDED TO THAT COURT WITH
                           INSTRUCTIONS TO REMAND THE CASE TO THE CIRCUIT
                           COURT FOR ANNE ARUNDEL COUNTY WITH INSTRUCTIONS
                           FOR THAT COURT TO REMAND THE CASE TO THE
                           MARYLAND UNDERGROUND DAMAGE PREVENTION
                           AUTHORITY FOR REASSESSMENT OF THE CIVIL MONETARY
                           PENALTY CONSISTENT WITH THIS OPINION. COSTS TO BE
                           PAID BY PETITIONER.




                                          26